       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SERVANTS OF JESUS AND MARY,INC., d/b/a THE
                                                                         AFFIDAVIT OF
FATIMA CENTER
                                                                     ELLEN MONTGOMERY
                                                                        IN SUPPORT OF
                             Plaintfff
                                                                     PLAINTIFF'S MOTION
                                                                        FOR SUMMARY
         -vs-
                                                                          JUDGMENT
THE NATIONAL COMMITTEE FOR THE
NATIONAL PILGRIM VIRGIN OF CANADA,THE
                                                                         1:18-CV-00731-JJM
FATIMA CENTER U.S.A.,INC.,and ANDREW
CESANEK,

                             Defendants.


STATE OF FLORIDA
                  )SS:
COUNTY OF BREVARD )


         ELLEN MONTGOMERY,being duly sworn, deposes and says:

         1.     This affidavit is made upon my personal knowledge and submitted in support of

Plaintiff's Servants ofJesus and Mary,Inc., d/b/a The Fatima Center("Plaintiff'or"SJM")motion

for partial summary judgment.

         2.     I am the Vice President ofSJM. SJM is a New York not-for-profit corporation with

its principal place of business located at 17000 State Route 30, Constable, New York 12926.

         3.     I was one ofthe founding members ofSJM when it was formed as a spiritual group

in 1978 and I have served as a member of SJM's board of directors since it was incorporated in

1988. In addition to the current position of Vice President, I have also previously served as SJM's

President, Treasurer and its Secretary.

         4.     I am also a former member of Defendant The National Committee for the National

Pilgrim Virgin of Canada, Inc.("National Pilgrim"), starting in 1981.



22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 2 of 15




             5.     I remained a member of National Pilgrim until 2017 when National Pilgrim's then

 president, Lenny Cecere ("Cecere") informed the SJM directors that our National Pilgrim

 memberships had lapsed.

             6.     I have never had any association with Defendant The Fatima Center U.S.A., Inc.

("Fatima Center U.S.A.") and SJM has never had any association with Fatima Center U.S.A.

             7.     Defendant Andrew Cesanek("Cesanek")is a former employee ofSJM and a former

 member of SJM's board of directors, having served as our vice president for many years.

             8.     I have reviewed letters sent to SJM donors and supporters by National Pilgrim and

 Fatima Center U.S.A., dated August 22,2017 and September 1, 2017. See Exhibits 54 and 56.

             9.     The letters sent on behalf of National Pilgrim and Fatima Center U.S.A. included

false and misleading statements indicating:(a)that "SJM was created to receive and process mail

received within the United States";(b) that it was merely "a mail processing facility";(c) that it

was "not involved in the creation and implementation of programs to achieve The Fatima Center's

mission, nor in the writing or production of The Fatima Center literature, nor even in making

decisions about the daily operations ofSJM";(d)that "[a]ll of[SJM's operations and programming

were directed and/or] done by Father Gruner and The Fatima Center management team";(e)that

"[a]lthough your monthly payments were received and processed through Servants of Jesus and

Mary, all funds were forwarded to the head office in Canada." Id.

             10.    SJM was not formed by Fr. Nicholas Gruner as a mail processing facility and did

not operate as merely a mail processor on behalf ofNational Pilgrim.

             1 1.   SJM was formed in 1978 as an apostolate spiritual group of the Roman Catholic

Church, under the spiritual leadership of Fr. Michael Jarecki, an ordained Roman Catholic priest.

In 1981, Fr. Gruner was introduced to the members ofSJM by Fr. Jarecki. Fr. Gruner was affiliated



                                                   2
22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 3 of 15




 with National Pilgrim at the time. Fr. Gruner asked SJM to assist him on matters of spiritual

 outreach and formation and on production and distribution of The Fatima Crusader (the

"Crusader") publication in the United States.

             12.    Fr. Gruner wanted to spread the "message of Fatima"throughout the United States

 in collaboration with an organization like SJM, which followed traditional Catholic doctrine. He

 asked SJM to support him in his work and we agreed to join him in spreading the Fatima message.

 He also invited the members of SJM to join National Pilgrim, which we did.

             13.    The first issue ofthe Crusader distributed with SJM's involvement was Crusader

Issue 9-10, which was published in 1982. See Exhibits 13, SJM004810. SJM members labeled,

sorted and mailed it out to United States residents. Crusader Issue 9-10 was the first Crusader

issue in which United States residents could make tax-deductible donations to support Fr. Gruner's

work. Donors were encouraged to do this by sending their donations to SJM. See Exhibit 13,

SJM004841. National Pilgrim was only able to issue Canadian tax exempt receipts. SJM has been

recognized as a tax exempt organization by the Internal Revenue Service since 1982. Copies of

SJM's tax exempt application and IRS approval letter are included in Exhibit 8.

             1 4.   From the beginning of our work with Fr. Gruner and National Pilgrim, SJM's

involvement was promoted and its contributions were regularly acknowledged in issues of the

Crusader. See Exhibit 13, SJM004841. For instance, many examples of references to SJM are

found in Crusader Issue 13-14, which was published in 1983. See Exhibit 14, SJM004874,

SJM004876, SJM004892, SJM004901, SJM004904, SJM004906, SJM004907. Samples of




 All references to "Exhibit" refer to the exhibits attached to the Declaration of Matthew J. Larkin,
submitted in support ofthe motion. References to"SJM"followed by a six digit number or"NPV"
followed by a five digit number refer to the Bates stamp on the cited exhibit.

                                                  3
22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 4 of 15




 additional references to SJM in excerpts of various issues ofthe Crusader published over several

 years are included in Exhibit 27.

             1 5.   Crusader mailings in the United States were paid for under an SJM bulk mailing

permit. As SJM began to receive donations from United States residents, the funds were used by

SJM to pay for the cost of the mailings and to hire an office manager who handled the donations

and banking. Surplus funds were donated by SJM to National Pilgrim to pay for the production

costs of the Crusader. SJM began operating a mail order bookstore and video store which sold

books, videos and religious materials that it purchased from publishers and other sellers, including

National Pilgrim.

             16.    In 1988, SJM became incorporated. Copies of SJM's Certificate of Incorporation

and Bylaws are included in Exhibit 9. A letter written by Fr. Jarecki to the SJM employees

describing SJM's history is included in Exhibit 11. Copies of excerpts of the minutes of various

meetings of SJM's board of directors and member meetings are included in Exhibit 17.

             17.    When SJM incorporated, Fr. Jarecki was SJM's chairman and David Lamica was

the incorporator. Fr. Gruner was a director of SJM, as was I under my former name, Ellen

Tennyson. See Exhibit 9, SJM001 155, SJM001137.

             18.    SJM was created for the purposes described in its Certificate of Incorporation and

Bylaws: to spread and promote knowledge ofand obedience to the message of Our Lady of Fatima

and related matters; to promote the spiritual, intellectual and apostolic formation of workers for

the message of Fatima; to maintain mailing lists and to mail and ship religious books, materials,

publications, video and audio tapes and films; to promote knowledge of and devotion to the

Blessed Virgin Mary; to facilitate broadcast of radio and television programs with respect to the

Fatima message; to promote the Fatima Crusader magazine; to promote and aid regional centers,



                                                    4
22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 5 of 15




 organizations and individuals with similar purposes; and to promote pilgrimages to Fatima and

approved apparition sites. Id, SJM001152-001153(Art. III); SJM001138-001139(Art II). These

 purposes are not merely statements, they are the activities that we performed for decades.

             19.   Fr. Gruner did not create SJM but he was elected president of SJM in 1989. See

Exhibit 17, SJM00416. From July 1989 until his death on April 29, 2015, Fr. Gruner served as

president of both SJM and National Pilgrim. In addition to Fr. Gruner, Fr. Jarecki served on the

boards of both organizations from the time of SJM's incorporation in 1988 until his death in 2012,

and Fr. Victor Soroka also served on the boards of both organizations from 1988 until his death in

2008. Id., SJM001935(9)(May 8,2008 Minutes), SJM001958(4)(July 24,2013 Minutes). In his

capacity as president of both SJM and National Pilgrim, Fr. Gruner managed both organizations,

with the consultation and support ofthe both boards of directors.

         20.       Under Fr. Gruner's leadership, SJM and National Pilgrim were jointly referred to

as the "Apostolate" or "Our Lady's Apostolate." In 1994, Fr. Gruner began to refer to both

organizations under the common name,"The Fatima Center." From 1994 until National Pilgrim

severed its relationship with SJM in August 2017, the two organizations used the Fatima Center

name in their promotional literature, conferences,educational materials and fund raising,examples

of which are included in Exhibit 25.

         21.       The first use ofthe Fatima Center name on a Crusader in the United States was on

the back cover of Crusader Issue 46 in reference to SJM. See Exhibit 23, SJM001559. A separate

back cover was printed for the Canadian issue. See Exhibit 24, NPV07399.

         22.       On September 16, 2004, SJM filed an Assumed Name Certificate with the New

York State Division of State for the name "The Fatima Center," "The Fatima Network" and

"Fatima Network Television (FNTV)." See Exhibit 9, SJM001170-001171, SJM001169.



                                                  5
22172619 1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 6 of 15




             23.   While SJM and National Pilgrim worked together for several years, SJM's

Constable employees would receive all mail-in donations in the United States, account for the

donations, handle bank deposits, prepare accounting reports, and read the mail to determine the

donor's requests. SJM's Constable employees prepared rosary and scapular kits and sent them to

outside volunteers for assembly, which were returned to SJM and shipped to donors upon request.

SJM operated the mail order bookstore for religious literature and religious materials, and SJM

Constable employees prepared and handled the mail outs of all thank you letters, gifts and

newsletters for recipients in the United States.

         24.       One of the purposes stated in SJM's Certificate of Incorporation and Bylaws is to

"maintain a listing, for mailing, of religious books and materials." See Exhibit 9, SJM001152,

SJM001138. Over the course of years, SJM employees assembled a computerized mailing list

consisting of the names and addresses of United States residents, who were donors and supporters

of Fr. Gruner and the Apostolate ("SJM's Mailing List"). Of those, approximately 70,000 were

active donors and supporters in 2017. These individuals made up the bulk ofdonations and pledges

to SJM. The SJM Mailing List was used for all Fatima Center mailings and distributions in the

United States, including mailings to many New York State residents.

         25.       I he SJM Mailing List was recognized as the property ofSJM by the boards of both

SJM and National Pilgrim at separate board meetings held on January 25, 2005. See Exhibit 16,

NPV02118(2); Exhibit 17, SJM000390(3).

         26.       SJM certainly did not forward "all funds" to National Pilgrim, for the pledge clubs

or any other designated programs, as claimed in the September 1, 2017 letter. See Exhibit 56.

Copies of excerpts of SJM's financial records covering the period of 2011 through 2017 are

included in Exhibit 21.



                                                   6
22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 7 of 15




             27.   Donations made to SJM were the majority of revenue for the Fatima Center and

SJM carried significant direct expenses in order to operate the Fatima Center. Summaries ofSJM's

expenses are included in our annual audited financial reports. See e.g., Exhibit 21, SJM001569,

SJM001643, SJM001658, SJM001702, SJM001751, SJM001798. Generally, expenses for all

activities in the United States were carried by SJM, including the purchasing of materials from

National Pilgrim for resale. Surplus donation funds were donated by SJM to National Pilgrim to

be used for the benefit of both organizations. SJM maintained oversight over the use ofthe donated

funds through Fr. Gruner and the other dual board members, Fr. Jarecki and Fr. Soroka while they

were alive.

         28.       In addition to carrying the payroll and overhead expenses, SJM paid radio and

television broadcasting fees in the United States and paid mass stipends to priests. See e.g., Exhibit

21, SJM001569; Exhibit 17, SJM000433(11)(July 2, 1991 Minutes). SJM paid hotel, insurance,

banquet, transportation and speaker fees for conferences held in the United States. SJM paid for

pilgrimages to Fatima, Rome and other overseas locations. See Exhibit 17, SJM000436(January

15, 1992 Directors' Rpt). SJM paid for a fundraising consultant to analyze the mailing lists, bring

prospective donors and train employees of the Apostolate. Id., SJM001925(12)(March 23, 2004

Minutes), SJM000390(5)(January 25,2005 Minutes), SJM001930(11)(March 10,2007 Minutes).

         29.       SJM also operated St. Joseph's Bookstore, in Kenmore, New York. In November

2014, SJM purchased a building located at 468 19th Street, Niagara Falls, NY 14303 ("SJM's

Niagara Falls Facility"), which was intended to be the new location of the St. Joseph's Bookstore,

and as a writing and shipping center. See Exhibit 17, SJM001967(11),SJM001968(7)(August 21,

2014 Minutes); Exhibits 38 and 40. The storefront bookstore never opened in Niagara Falls but it

was used as a second location for SJM's mail order book center, for office space and to store and



                                                 7
22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 8 of 15




 warehouse religious materials, publications and literature that were jointly used to promote the

 message of Our Lady of Fatima and related matters. See Exhibit 17, SJM001978-001979

(December 16, 2015 Minutes).

             30.   All employees in the Constable, Kenmore and Niagara Falls locations were

employed by SJM.

             31.   Under Fr. Owner's leadership, SJM employees often worked from National

Pilgrim's facility in Fort Erie, Ontario. For instance, Cesanek was an employee of SJM who

worked from National Pilgrim's offices in Canada for several years before he relocated to Niagara

Falls, New York. Joanna Swords, who also signed the August 22, 2017 letter, was an SJM

employee for many years working from National Pilgrim's offices. SJM employees working at

National Pilgrim's facilities at the time ofthe separation included James Hanisch and Marie Corpe.

         32.       SJM did much more than just open and process the mail. SJM directors, employees

and contractors, were heavily involved in the "programs to achieve The Fatima Center's mission,"

including "The Fatima Center literature" for the entire time SJM and National Pilgrim were

associated with each other.

         33.       Fr. Gruner was a member of the SJM board of directors for more than twenty-five

years. He certainly did more for "The Fatima Center's mission" than any person who has ever

been involved with either organization. Fr. Jarecki and Fr. Soroka also served on both boards for

decades and dedicated their time and effort to building the Fatima Center.

         34.       Cesanek, who signed the August 22, 2017 and September 1, 2017 letters, was an

SJM board member and employee who worked very closely with Fr. Gruner on Fatima Center

publications and programs. Shortly before National Pilgrim sent out the letters, Cesanek was




                                                  8
22172619.1
       Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 9 of 15




announced as the "Vice President ofthe Fatima Center" and was signing the fundraising letters for

the Fatima Center. See Exhibit 34; Exhibit 35; Exhibit 53.

             35.   The president of the SJM board at the time of the separation was Fr. Kramer, who

had worked with Fr. Gruner for decades. Fr. Kramer was a frequent writer of Crusader articles

and regular conference speaker at Fatima Center events. Assorted pieces of Fr. Kramer's work for

the Fatima Center are included in Exhibit 28. Following Fr. Gruner's death, at a joint meeting of

the National Pilgrim and SJM boards each organization adopted a policy that "all material going

outside The Fatima Center" was subject to "final approval, release and/or veto" by Cesanek, Fr.

Kramer and Coralie Graham. See Exhibit 16, NPV14070(12)(May 19, 2015 Minutes); Exhibit

17, SJM001973(13)(May 19, 2015 Minutes).

             36.   In addition to Fr. Kramer and Cesanek, the SJM board at the time ofthe separation

included Tom Masset, David Skelton and myself. We had each played important roles for many

years in building the Fatima Center and pursuing its mission.

         37.       SJM also paid contractors to implement and promote "The Fatima Center's

mission." SJM's contractors included Ed Faust, the primary writer of the Fatima Center

fundraising appeals and newsletters, as well as Christopher Ferrara and Joseph "John" Vennari,

who were both well known for their writings and speaking engagements in support of Fr. Gruner

and the Fatima message. A copy ofthe pages of SJM's General Ledger for 2015-2017 which show

the total fees paid by SJM for outside professional writers are included in Exhibit 22. For that

three-year period, SJM's payments to professional writers were $75,000.00, $80,8333.36 and

$86,281.59. See Exhibit 22, SJM016349, SJM016552, SJM016697.

         38.       It is also untrue to claim that SJM was directed, managed or maintained by National

Pilgrim's management team. Despite the separation of the entities, Fr. Gruner had the authority



                                                    9
22172619.1
      Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 10 of 15




to hire and manage employees and contractors of both organizations in the chain ofcommand. All

Fatima Center employees and contractors of both organizations reported up to Fr. Gruner. Until

Fr. Gruner authorized Michael Longval ("Longval") to act as general manager of both National

Pilgrim and SJM in 2014, SJM managed all aspects of the Constable operation including hiring,

staff supervision, payroll and finances.

             39.   When Fr. Gruner died, there was no longer a common president or any common

directors. SJM allowed Longval to continue in his position as general manager with the

understanding that he would answer to me and the SJM board on issues concerning SJM, which

he did. Following Fr. Gruner's death, the SJM board tried to keep the collaborative oversight in

place as it had been when Fr. Gruner was alive, while also discharging its responsibilities to SJM.

Less than one month before National Pilgrim separated from SJM, its leadership proposed that the

two organizations form a single board of directors, recognizing that SJM was never "directed" or

"maintained" by National Pilgrim. See Exhibit 45. Unbeknownst to SJM, however, National

Pilgrim was already working to replace SJM. See Exhibits 43 and 44.

         40.       The statements in the August 22, 2017 and September 1, 2017 letters were false

and misleading. They also included mischaracterizations ofSJM that portrayed SJM in a negative

light. Additionally, the letters and the URGENT NOTICE that followed were clearly designed to

elicit donations away from SJM and to Fatima Center U.S.A.. See Exhibit 57. In addition, SJM's

donors became confused and believed that Fatima Center U.S.A. was somehow related to or

affiliated with SJM. See Exhibit 60.

         41.       It is my understanding that Fatima Center U.S.A. listed SJM's Niagara Falls

Facility as its location on documents filed with New York State. See Exhibit 44 and 50. Fatima

Center U.S.A. has never had an affiliation with SJM. Fatima Center U.S.A. has never had any



                                                 10
22172619.1
      Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 11 of 15




right or permission to enter or use SJM's Niagara Falls Facility; and has never had any right or

permission to conduct business at SJM's Niagara Falls Facility.

             42.   I have reviewed a purported "lease" for SJM's Niagara Falls Facility. See Exhibit

48. I had never seen nor heard of this undated "lease" until it was produced by National Pilgrim

in this litigation. SJM never authorized Longval to enter into a lease on behalf of SJM. Further,

National Pilgrim never claimed that it had a lease for SJM's Niagara Falls Facility, not even when

we were in the process of closing operations there. Longval did not even make such a claim when

he tried to convince SJM into surrendering the building to National Pilgrim. A copy of Longval's

electronic mail message is included in Exhibit 58.

         43.       It is my understanding that Fatima Center U.S.A. has also received estate bequests

that were intended for SJM. For many years, Fatima Center literature encouraged donors to make

an estate bequest to SJM in the United States and National Pilgrim in Canada. Often, wills and

trusts would name "The Fatima Center" as the beneficiary but for estates in the United States, these

were recognized as donations to SJM. When SJM was notified of an estate bequest, the

administrative work was handled from National Pilgrim's offices but the funds were received by

SJM. These estate funds were used by SJM as part of the general operating funds to cover SJM

overhead and expenses and were also included in the funds donated to National Pilgrim to pay for

the joint programs carried on by the Fatima Center, like any other donation. Estate funds were

never directly turned over to National Pilgrim.

         44.       SJM never authorized Fatima Center U.S.A. to collect or receive estate bequests

intended for SJM. Moreover, Fatima Center U.S.A. and National Pilgrim were never authorized

to use SJM's name or other identification for purposes of obtaining donations from estates or any

other donor following National Pilgrim's separation from SJM in August 2017. SJM certainly did



                                                  11
22172619 1
      Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 12 of 15




not consent or authorize Fatima Center U.S.A. or National Pilgrim to make misrepresentations to

estate representatives regarding any affiliation or association with SJM.

         45.    National Pilgrim and Fatima Center U.S.A. have also misappropriated SJM's

Mailing List. For many years through approximately April 2017, SJM's Mailing List was

maintained on a software system known as "Donor Tracker." The content and data contained on

SJM's Mailing List were entered, created, updated and managed by SJM's employees on SJM's

computers, at SJM's offices. SJM employees would run a bridge program daily to transfer newly

entered data to National Pilgrim's computer system so that it could be used for joint mailings and

publications.

         46.    In April 2017, National Pilgrim installed a software system on SJM's computers

known as"Fatima Tracker" which replaced Donor Tracker as the software used to maintain SJM's

Mailing List. Fatima Tracker allowed National Pilgrim to directly access the data in real time

without the necessity of a bridge program. Although it was managed on the Fatima Tracker

system, SJM's Mailing List has always remained the exclusive property ofSJM,as recognized by

both boards of directors in 2005. See Exhibit 16, NPV02118(2); Exhibit 17, SJM000390(3).

         47.    When National Pilgrim separated from SJM on August 24, 2017, it also severed

SJM's access to the Fatima Tracker software and SJM's Mailing List. On September 16, 2017,

SJM's board of directors passed a resolution rescinding National Pilgrim's rights to use the SJM

Mailing List. A copy of the SJM resolution is included in Exhibit 59. On September 21, 2017,

SJM's counsel notified National Pilgrim in writing that its permission to use SJM's Mailing List

had been rescinded and that it must immediately cease use of the list and return it to SJM. Id.,

SJM001494-001495. National Pilgrim refused to comply and has never returned the list or allowed

SJM access to it. Id., SJM 001492-001493. A second demand was sent by SJM's counsel to



                                               12
22172619.1
      Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 13 of 15




Fatima Center U.S.A.'s counsel and National Pilgrim. Id.,(Barclay Damon letter dated December

21, 2017, p. 3.) To date, the SJM Mailing List has never been returned and SJM still cannot access

it.

             48.   Efforts to reconstruct the Donor Tracker list have been unsuccessful with only

information for approximately 8,000 individuals recovered. Instead, SJM has been forced for the

past three years to attempt to recreate the list manually from paper files, but has been unable to

reconstruct the list of 70,000 mail recipients. The inability to respond to National Pilgrim's and

Fatima Center U.S.A.'s false and derogatory mailings and the cost of attempting to reconstruct the

SJM Mailing List have caused a tremendous financial hardship for SJM.

         49.       National Pilgrim has also not turned over funds to SJM that were designed by

donors to fund SJM's Niagara Falls Facility. These funds were raised to help pay for the building,

its required repairs and for operating costs. See Exhibit 40. Yet, the bulk of those funds were not

used for that purpose and SJM is now left paying down the mortgage. See Exhibit 58.

         50.       SJM has also been damaged by Cesanek's disloyalty. In addition to participating

in the August 22, 2017 and September 1, 2017 letters, Cesanek was a paid SJM employee and

board member when he agreed to become a director of Fatima Center U.S.A., which was formed

for the purpose of diverting donations from SJM. He never disclosed to anyone at SJM that

National Pilgrim was planning to establish a new non-profit organization to compete with and

attempt to replace SJM. He never disclosed that he had been asked to serve on Fatima Center

U.S.A.'s board of directors and certainly was not authorized to help establish an organization that

has been designed to imperil SJM.

         51.       SJM did not know of Fatima Center U.S.A.'s existence until SJM's board of

directors received an electronic mail from Cecere on August 24, 2017, severing the relationship



                                                  13
22172619.1
      Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 14 of 15




between SJM and National Pilgrim. A copy of Cecere's electronic mail message to the SJM board

of directors is included in Exhibit 55. During the time that Cecere and Cesanek were planning to

replace SJM,significant amounts of money were being transferred from SJM to National Pilgrim

to support what SJM believed was still our common mission. SJM General Ledger pages showing

2017 transfers to National Pilgrim are included in Exhibit 20. These records show that nearly

$500,000.00 was transferred from SJM to National Pilgrim accounts between June 19, 2017 and

August 24, 2017. During that same time, National Pilgrim had already created Fatima Center

U.S.A. and was taking active steps to end our relationship and divert future funds with the

assistance of one of SJM's own employees and directors. Minimally, SJM should be reimbursed

for those transfers made under false pretenses.

         52.   The various actions that National Pilgrim, Fatima Center U.S.A. and Cesanek have

committed against SJM as set above, and the additional acts forth in the Second Amended

Complaint, have been financially devastating for SJM. SJM's revenues for many years averaged

well over $4,000,000.00. See Exhibit 21, SJM001569, SJM001643, SJM001658, SJM001702,

SJM001751,SJM001798. Since 2017,SJM's revenues are a fraction of what they were in the past

totaling $1,878,046 for all of 2018 and 2019. See Exhibit 67, SJM013048, SJM0016903.

         53.   Finally, I understand that National Pilgrim claims that SJM misappropriated

National Pilgrim's property from SJM's Niagara Falls Facility. This claim is untrue. All property

located at the SJM Niagara Facility was either purchased by SJM or was being kept there with

National Pilgrim's permission for the joint operations of the Fatima Center. Following the

separation, National Pilgrim was permitted to remove whatever property it owned. National

Pilgrim never claimed that SJM was holding its property or demanded that SJM return any property




                                                  14
22172619.1
Case 1:18-cv-00731-JJM Document 99-1 Filed 02/24/21 Page 15 of 15




 that belonged to National Pilgrim. Further, SJM never refused to return any property that was

 owned by National Pilgrim.

        54.    Based on the foregoing, SJM respectfully requests that its motion for partial

 summary judgment be granted.

        55.    I have read the foregoing and it is the truth.



                                                                 Ellen Montgo


 Sworn to before me this
 ( day ofFebruary 2021
 7




                                                 15
